Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pretensioning element” in claim 10, interpreted to encompass spring steel or elastomeric plastic as described in paragraph 21 of the publication of the pending application.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re claim 11, limitation reciting “wherein the third and fourth sliding surfaces slide against one another, and are preferably shaped such that the rocking piece is guided in 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6-9, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 20150338003).
Re claim 1, Saito discloses an adapter (figs. 1) for connecting an extinguishing-agent container (can be done via 9A/9B) to a pipeline connection of a fire-extinguishing system (can be done via 9A/9B at the opposite end) in a fluid-conducting manner, the adapter comprising: 

a second connector (another 7B at the opposite end of assembly), which is configured to be connected to a corresponding pipeline connection (another connection of 1, at the opposite end of assembly), and 
a rigid pipe coupling (3, 4) that is variable in length (par. 66) and extends along a longitudinal axis (center dashed line, along arrow 5, see fig. 1), wherein the first connector and the second connector are each attached in an articulated manner to the pipe coupling (7B are connected to 3, 4 in articulated manner via joint body 8; par. 71).  

Re claim 2, Saito discloses the pipe coupling (3, 4) has a first connecting pipe (3) and a second connecting pipe (4), which are movable relative to one another in the direction of the longitudinal axis (par. 66,arrows shown at chamber 6, fig. 1).  

Re claim 3, Saito discloses the first and second connecting pipes (3, 4) engage each other (fig. 1).  

Re claim 6, Saito discloses at least one of the first or second connectors (at 7B) is coupled to the pipe coupling (3, 4) by a spherical-cap joint (cap joint A; see fig. 1).  

Re claim 7, Saito discloses the spherical- cap joint (A) has a continuous flow duct for the passage of fluid (interior space of cap joint A).  

Re claim 8, Saito discloses the adapter as claimed in claim 6, wherein the spherical-cap joint has a housing (7) with a first sliding surface (7a, 11), and a rocking piece (8) with a second sliding surface (8a), wherein the first and second sliding surfaces slide against one another and are shaped such that the rocking piece is guided in a spherically movable manner in the housing (see fig. 1).  

Re claim 9, Saito discloses the adapter as claimed in claim 8, wherein at least one of the first and second sliding surfaces is formed a spherical segment (both surfaces have spherical segment).  

Re claim 13, Saito discloses the adapter as claimed in claim 2, wherein one of the two pipes is an internal pipe (3), and the other of the two pipes is an external pipe (4), and wherein the internal pipe (3) has a sliding portion (outer surface adjacent rubber ring 24; see figs. 1 and 6) that is arranged on a front side and bears in a slidable manner against an inner wall of the external pipe (inner wall of 4).  

Re claim 14, Saito discloses the adapter as claimed in claim 13, wherein a sealing element (24) for sealing off the pipe coupling (3, 4) against fluid egress is arranged between the internal pipe and the external pipe, at the sliding portion (see figs. 1 and 6; par. 93).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Van Kooten (US 9145989).
Re claim 4, Saito discloses the adapter as claimed in claim 3, but fails to teach the first and second connecting pipes are screwed together by means of a trapezoidal thread.
Van Kooten discloses an adapter 10 having a first and second connecting pipes 16 and 26 screwed together by means of trapezoidal thread (see fig. 2). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to incorporate the teachings of Van Kooten to substitute two connecting pipes with sliding configuration with two connecting pipes with trapezoidal screw thread connection. The substitution of . 

Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito.
Re claim 5, Saito discloses the adapter as claimed in claim 1, wherein the pipe coupling is variable in length in the direction of the longitudinal axis over a length, except for the specific range of 20 mm to 105 mm.  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize a range of 20 to 105 mm for the variable length since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 12, Saito discloses the adapter as claimed in claim 6, wherein the spherical-cap joint (A) has an adjusting cone with an opening angle (shown in fig. 6). o to 20o.  
	However, Figure 6 of Saito appears to show an opening angle between 5 and 20 degrees. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize an opening angle between 5 and 20 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would allow for flexibility in the pipe system installation when piping connectors are not lined up straight. 

Claim(s) 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of White (US 3427051).
Re claim 10, Saito discloses the adapter as claimed in claim 8, but fails to teach the spherical-cap joint has a pretensioning element, which is coupled to the rocking piece on one side and the housing on the other side, and is pretensioned in the direction of the first and second sliding surfaces such that the first and second sliding surfaces are pressed together in a fluidtight manner.  
However, White discloses an adapter assembly in the same field of endeavor, having the spherical-cap joint 6 provided with a pretensioning element 46, which is coupled to the rocking piece 12 on one side (at upper side) and the housing (22) on the other side (lower side), and is pretensioned in the direction of the first and second sliding surfaces (engaging surface of ball 12 and seat seal 42; see fig. 1) such that the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to incorporate the teachings of White to provide a pretensioning element, which is coupled to the rocking piece on one side and the housing on the other side, and is pretensioned in the direction of the first and second sliding surfaces such that the first and second sliding surfaces are pressed together in a fluidtight manner. Doing so would reduce leakage and improve sealing. 

Re claim 11, Saito discloses the adapter as claimed in claim 8, but fails to teach the spherical-cap joint (A) has, on an insert , a third sliding surface, which is arranged opposite the first sliding surface, and the rocking piece has a fourth sliding surface, which is arranged opposite the third sliding surface, wherein the third and fourth sliding surfaces slide against one another, and are preferably shaped such that the rocking piece is guided in a spherically movable manner in the housing, wherein, at least one of the third and fourth sliding surfaces is formed as a spherical segment.  
	However, White teaches an adapter assembly, in the same field of endeavor, having a spherical-cap joint 6 has, on an insert 44, a third sliding surface (surface of 44 engaging the ball 12, which is arranged opposite the first sliding surface (surface of 42 engage the ball 12), and the rocking piece 12 has a fourth sliding surface (surface of ball 12 engaging 44), which is arranged opposite the third sliding surface, wherein the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saito to incorporate the teachings of White to provide a third sliding surface, which is arranged opposite the first sliding surface, and the rocking piece has a fourth sliding surface, which is arranged opposite the third sliding surface, wherein the third and fourth sliding surfaces slide against one another, and are preferably shaped such that the rocking piece is guided in a spherically movable manner in the housing, wherein, , at least one of the third and fourth sliding surfaces is formed as a spherical segment. Doing so would provide for a more stable ball and socket articulating movement. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN2887345) in view of Saito.
Re claim 15, Wang discloses a fire-extinguishing system (fig. 1) comprising: 
an extinguishing-agent container (4) with a connection (18), 	
a pipeline connection (11), wherein the connection of the extinguishing-agent container and the pipeline connection are spaced apart from one another,  and 
an adapter (10), which connects the extinguishing-agent container (4) to the pipeline connection (11) in a fluid-conducting manner. 

Saito teaches an adapter (fig. 1) having a first connector (7B), which is configured to be connected to a correspondingly configured connection (1), a second connector (another 7B at the opposite end of assembly), which is configured to be connected to a corresponding pipeline connection (another connection of 1, at the opposite end of assembly), and a rigid pipe coupling (3, 4) that is variable in length (par. 66) and extends along a longitudinal axis (center dashed line, along arrow 5, see fig. 1), wherein the first connector and the second connector are each attached in an articulated manner to the pipe coupling (7B are connected to 3, 4 in articulated manner via joint body 8; par. 71).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Saito to provide the adapter having a first connector, which corresponds to the connection of the extinguishing-agent container and is connected thereto, a second connector, which corresponds to the pipeline connection and is connected thereto, and a rigid pipe coupling that is variable in length and extends along a longitudinal axis, wherein the first connector and the second connector are each attached in an articulated manner to the pipe coupling. Doing so would provide flexibility 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752